Order entered December 21, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00822-CR

                           DAVID L. SCHNITZER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                        Trial Court Cause No. MC15-A-1884-D

                                         ORDER
       The Court REINSTATES the appeal.

       On September 16, 2015, we granted appellant’s motion to abate the appeal to allow him

to pursue an expunction of the order underlying the habeas corpus proceeding. The Court has

now received appellant’s motion to dismiss this appeal. We will dispose of the motion to

dismiss in due course.

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE